                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   NICHOLAS JACOBSON,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                          No. C 19-01716 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   CONTRA COSTA COUNTY, JANE T.                                       ORDER GRANTING
                                                                         14   HIMMELOVO, JESSICA HAMILTON,                                       MOTION TO DISMISS
                                                                              PAUL MANAUT, VUTHY SEAN JENKINS,                                   AND REQUEST FOR
                                                                         15   SAMIRA A. ADAAN, KIRBY BRACKEL,                                    JUDICIAL NOTICE
                                                                              ALLEN E. DE LA CRUZ, AND DOES 1-20,
                                                                         16                  Defendants.
                                                                         17                                                   /

                                                                         18                                          INTRODUCTION
                                                                         19          In this civil rights action, defendants move to dismiss plaintiff’s Americans with
                                                                         20   Disabilities Act, Rehabilitation Act, and negligence claims. For the following reasons, the
                                                                         21   motion is GRANTED.
                                                                         22                                            STATEMENT
                                                                         23          In June 2017, plaintiff was admitted to Sutter Health Memorial Hospital with a lumbar
                                                                         24   spinal fracture following a car accident. He was then released from the hospital and admitted to
                                                                         25   the Martinez Detention Facility (MDF). Plaintiff alleges that at MDF, he received inadequate
                                                                         26   medical care. For example, he claims he was not given the proper dosage of pain medication or
                                                                         27   insulin to treat his diabetes and leg cysts, which ultimately caused him to fall into two comas.
                                                                         28   Furthermore, he alleges he was not provided with a wheelchair or back brace, and needed to
                                                                              climb and descend two flights of stairs to access the nursing station for several days. He further
                                                                          1   alleges he did not receive back surgery until weeks after the pain had become excruciating and
                                                                          2   that he was handcuffed and leg-shackled for up to 30 hours at a time while he was incapacitated
                                                                          3   (Compl. ¶¶ 24, 25, 42, 46, 51, 55).
                                                                          4          In December 2017, plaintiff filed a government claim. The claim was rejected in
                                                                          5   January 2018 (Br. At 4). In July 2018, plaintiff filed his initial lawsuit (Case No. 18-cv-04070-
                                                                          6   WHA) (the related case). Plaintiff then moved to amend the complaint prior to any responsive
                                                                          7   pleading. Defendants moved to dismiss the first amended complaint in November 2018. The
                                                                          8   order granted defendants’ motion to dismiss plaintiff’s claims of action under the ADA, the
                                                                          9   Rehabilitation Act, and the California Disabled Persons Act. The order denied defendants’
                                                                         10   motion to dismiss plaintiff’s claims of action under the Fourteenth Amendment, the California
                                                                         11   Bane Act, and negligence. The order stated that plaintiff could seek leave to amend the
United States District Court
                               For the Northern District of California




                                                                         12   dismissed claims by January 31, 2019. Plaintiff filed a second amended complaint on January
                                                                         13   31, but did not file a motion for leave to amend until February 7. Plaintiff then voluntarily
                                                                         14   dismissed his case without prejudice on March 4 before the hearing on the motion could take
                                                                         15   place (Dkt. Nos. 1, 12, 15, 23, 26, 28, 35).
                                                                         16          In April 2019, plaintiff filed the complaint in the instant action, which was re-assigned
                                                                         17   as a related case. Plaintiff alleges that defendants violated the Fourteenth Amendment, the
                                                                         18   ADA, the Rehabilitation Act, and were negligent. Defendants move to dismiss (Dkt. No. 8).
                                                                         19   This order follows full briefing and oral argument.
                                                                         20                                              ANALYSIS
                                                                         21          A complaint must plead “enough facts to state a claim to relief that is plausible on its
                                                                         22   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has facial plausibility
                                                                         23   when its factual allegations, rather than mere conclusory statements, create the reasonable
                                                                         24   inference that the defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S.
                                                                         25   662, 678 (2009). In ruling on a motion to dismiss, we must accept factual allegations in the
                                                                         26   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.
                                                                         27   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1030–31 (9th Cir. 2008).
                                                                         28


                                                                                                                              2
                                                                          1   Conclusory allegations or “formulaic recitation of the elements” of a claim, however, are not
                                                                          2   entitled to the presumption of truth. Iqbal, 556 U.S. at 681.
                                                                          3          1.      ADA AND REHABILITATION ACT CLAIMS
                                                                          4                  A.      Res Judicata
                                                                          5          Plaintiff has alleged that Contra Costa County violated Title II of the ADA and the
                                                                          6   Rehabilitation Act. Defendant Contra Costa County has moved to dismiss on the basis that
                                                                          7   these two claims are barred by res judicata. Res judicata applies when there is (1) a final
                                                                          8   judgment on the merits, (2) privity between the parties, and (3) an identity of claims. United
                                                                          9   States v. Liquidators of European Fed. Credit Bank, 630 F.3d 1139, 1150 (9th Cir. 2011).
                                                                         10          The parties do not disagree that the two cases share the same claims of action under the
                                                                         11   ADA and the Rehabilitation Act against the County (Case No. 18-cv-04070-WHA, Amd.
United States District Court
                               For the Northern District of California




                                                                         12   Compl. ¶¶ 43–52; Case No. 19-cv-01716-WHA, Compl. ¶¶ 63–71). The parties also do not
                                                                         13   disagree that privity exists between the parties as the plaintiff in the cases is the same and
                                                                         14   Contra Costa County is the defendant in both claims.
                                                                         15          The main point of contention is whether a final judgment on the merits occurred. An
                                                                         16   order that dismisses a complaint with prejudice or without leave to amend is considered a final
                                                                         17   judgment on the merits. Nnachi v. City of San Francisco, No. C 10-00714-MEJ, 2010 WL
                                                                         18   3398545, at *1 (N.D. Cal. Aug. 27, 2010). An order that grants leave to amend is not a final
                                                                         19   judgment on the merits.
                                                                         20          Defendant claims a final judgment on the merits occurred when the Court dismissed
                                                                         21   plaintiff’s ADA and Rehabilitation Act claims in the related case and plaintiff voluntarily
                                                                         22   dismissed the case before the Court could determine whether plaintiff’s delayed motion for
                                                                         23   leave to file a second amended complaint should be granted (Br. At 5). Defendant relies
                                                                         24   heavily on Stewart v. U.S. Bancorp in which our court of appeals found an action that was
                                                                         25   dismissed without reference as to whether it was with or without prejudice was a final judgment
                                                                         26   on the merits. 297 F.3d 953, 956 (9th Cir. 2002). The plaintiffs in Stewart did not amend nor
                                                                         27   seek leave to amend their complaint (id. at 959).
                                                                         28


                                                                                                                                3
                                                                          1          The key distinguishing factors here are that the order in the related case dismissed the
                                                                          2   first amended complaint and allowed plaintiff to move for leave to amend. Our plaintiff here
                                                                          3   also filed (although done in a procedurally incorrect manner) a second amended complaint and
                                                                          4   motion for leave to amend. It was not until plaintiff voluntarily dismissed his case without
                                                                          5   prejudice that his second motion for leave to amend was denied as moot. Because plaintiff was
                                                                          6   allowed to seek leave to amend initially, the dismissal was not a final judgment on the merits,
                                                                          7   especially because plaintiff then chose to file an amended complaint and a motion for leave to
                                                                          8   amend. Plaintiff’s choice to dismiss his second amended complaint without prejudice and the
                                                                          9   Court’s subsequent dismissal of his motion for leave to amend as moot did not constitute a final
                                                                         10   judgment on the merits either. Because a final judgment on the merits did not occur, res
                                                                         11   judicata does not apply. This order will analyze whether the current claims under the ADA and
United States District Court
                               For the Northern District of California




                                                                         12   the Rehabilitation Act have been adequately pled.
                                                                         13                  B.      Sufficient Pleading
                                                                         14           To prove a violation under Title II of the ADA, the plaintiff must demonstrate he is: (1)
                                                                         15   an individual with a disability, (2) is otherwise qualified to participate in or receive the benefit
                                                                         16   of some public entity’s services, programs, or activities; (3) was either excluded from
                                                                         17   participation in or denied the benefits of the public entity’s services, programs, or activities, or
                                                                         18   was otherwise discriminated against by the public entity; and (4) such exclusion, denial of
                                                                         19   benefits, or discrimination was by reason of the plaintiff’s disability. Weinreich v. Los Angeles
                                                                         20   Cnty. Metro. Transp. Auth., 114 F.3d 976, 978 (9th Cir. 1997) (quoting 42 U.S.C. § 12132).
                                                                         21   Furthermore, the Rehabilitation Act states, “No otherwise qualified individual with a disability
                                                                         22   in the United States. . . shall, solely by reason of her or his disability, be excluded from the
                                                                         23   participation in, be denied benefits of, or be subjected to discrimination under any program or
                                                                         24   activity receiving Federal financial assistance.” 29 U.S.C. § 794(a).
                                                                         25          Here, plaintiff alleges in his complaint that he had a back injury and was not provided a
                                                                         26   brace or wheelchair to treat the injury. He further alleges that because of such inadequate
                                                                         27   assistance, he was deprived access to the nurse’s station, the jail’s telephone, the television
                                                                         28   room, and visitation with his family and lawyer (Compl. ¶¶ 42, 55).


                                                                                                                                4
                                                                          1          Similar to the complaint from the related case, plaintiff is only pleading that he received
                                                                          2   inadequate medical care and the effects of such inadequate medical care. He does not provide
                                                                          3   any authority as to why such allegations are sufficient under the ADA and the Rehabilitation
                                                                          4   Act. The ADA and the Rehabilitation Act “prohibit discrimination because of disability, not
                                                                          5   inadequate treatment for disability.” Simmons v. Navajo Cty., 609 F.3d 1011, 1022 (9th Cir.
                                                                          6   2010). It is inadequate to plausibly suggest from the complaint that defendant denied plaintiff
                                                                          7   services or access to facilities by reason of his disability. Accordingly, defendant’s motion to
                                                                          8   dismiss Counts Three and Four as to Contra Costa County is GRANTED.
                                                                          9          2.      NEGLIGENCE CLAIM
                                                                         10          Plaintiff has alleged negligence under California state law against defendants
                                                                         11   Himmelvo, Hamilton, Manaut, Jenkins, Adaan, and Doe Defendants, who are medical
United States District Court
                               For the Northern District of California




                                                                         12   professionals lawfully engaged in the practice of the healing arts who have treated plaintiff.
                                                                         13   Defendants move to dismiss this state law claim on the basis that it is time-barred under
                                                                         14   California Government Code § 945.4 which states that if a claim for money or damages to a
                                                                         15   public entity has been rejected, a suit must be brought “not later than six months after the date
                                                                         16   such notice is personally delivered or deposited in the mail.” Plaintiff filed a government claim
                                                                         17   that was denied on January 9, 2018. He then filed the instant action on April 2, 2019. Although
                                                                         18   the statute of limitations would normally be a matter of avoidance and thus for the answer rather
                                                                         19   than a motion to dismiss, the proposed complaint on its face recites that the government claim
                                                                         20   was denied on January 9, 2018 (Compl. at ¶ 21). Thus any of the state law claims subject to the
                                                                         21   six-month statute of limitations are time-barred unless saved by section 1367(d) which states:
                                                                         22                   The period of limitations for any claim asserted under subsection
                                                                                              (a), and for any other claim in the same action that is voluntarily
                                                                         23                   dismissed at the same time as or after the dismissal of the claim
                                                                                              under subsection (a), shall be tolled while the claim is pending and
                                                                         24                   for a period of 30 days after it is dismissed unless State law
                                                                                              provides for a longer tolling period.
                                                                         25
                                                                         26          Plaintiff claims because he voluntarily dismissed his complaint on March 4, 2019, and
                                                                         27   filed the complaint in the instant case on April 2, 2019, the current filing is within the 30-day
                                                                         28   period mandated by the statute (Opp. at 6).


                                                                                                                               5
                                                                          1           This order construes section 1367(d) to be part of a statutory scheme that addresses
                                                                          2   situations where a federal court dismisses or a plaintiff voluntarily dismisses state law claims
                                                                          3   that are then re-filed in state court. In this regard, this order finds the following language from
                                                                          4   Artis v. District of Columbia instructive.
                                                                          5                        If a district court declines to exercise jurisdiction over a claim
                                                                                                   asserted under § 1367(a) and the plaintiff wishes to continue
                                                                          6                        pursuing it, she must refile the claim in state court. If the state
                                                                                                   court would hold the claim time barred, however, then, absent
                                                                          7                        a curative provision, the district court's dismissal of the
                                                                                                   state-law claim without prejudice would be tantamount to a
                                                                          8                        dismissal with prejudice. See, e.g., Carnegie–Mellon Univ. v.
                                                                                                   Cohill, 484 U.S. 343, 352, 108 S.Ct. 614, 98 L.Ed.2d 720
                                                                          9                        (1988) (under the doctrine of pendent jurisdiction, if the statute
                                                                                                   of limitations on state-law claims expires before the federal
                                                                         10                        court “relinquish[es] jurisdiction[,] ... a dismissal will foreclose
                                                                                                   the plaintiff from litigating his claims”). To prevent that result,
                                                                         11                        § 1367(d) supplies “a tolling rule that must be applied by state
United States District Court




                                                                                                   courts.” Jinks, 538 U.S., at 459, 123 S.Ct. 1667.
                               For the Northern District of California




                                                                         12
                                                                              138 S. Ct. 594, 599 (2018).
                                                                         13
                                                                                      Section 1367(d) has nothing to do with the immediate problem in which a plaintiff
                                                                         14
                                                                              voluntarily dismisses his claims in federal court only to re-file the very same claims in the very
                                                                         15
                                                                              same federal court. Accordingly, this order holds section 1367(d) does not apply and that the
                                                                         16
                                                                              statute of limitations bars the state claims at issue.
                                                                         17
                                                                                      Plaintiff also argues that because he timely filed his government claim and his complaint
                                                                         18
                                                                              in the previous case, equitable tolling applies for the same claims in this case. As defendants
                                                                         19
                                                                              have contended, however, successive identical claims pursued in the same forum are not
                                                                         20
                                                                              entitled to equitable tolling. Mitchell v. Snowden, 700 F. App'x 719, 720 (9th Cir. 2017). In
                                                                         21
                                                                              particular, the fact that plaintiff timely filed his claims in the related case is not enough to
                                                                         22
                                                                              warrant equitable tolling for the same claims re-filed in the same venue. The three Fink factors
                                                                         23
                                                                              cited in plaintiff’s opposition are not analyzed in such a scenario. Fink v. Shedler, 192 F.3d
                                                                         24
                                                                              911, 916 (9th Cir. 1999). Accordingly, defendants’ motion to dismiss Count Five is GRANTED.
                                                                         25
                                                                                              3.       REQUEST FOR JUDICIAL NOTICE
                                                                         26
                                                                                      Courts may take judicial notice of facts that are not subject to reasonable dispute
                                                                         27
                                                                              because they “can be accurately and readily determined from sources whose accuracy cannot
                                                                         28
                                                                              reasonably be questioned.” FRE 201(b). “[M]atters of public record” are the appropriate

                                                                                                                                 6
                                                                          1   subjects of judicial notice. Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001),
                                                                          2   overruled on other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119, 1125–26 (9th
                                                                          3   Cir. 2002). The order accordingly GRANTS defendants’ unopposed request to judicially notice:
                                                                          4   (1) plaintiff’s government claim received by Contra Costa County dated December 11, 2017,
                                                                          5   and the rejection dated January 9, 2018, (2) plaintiff’s first amended complaint from the related
                                                                          6   case, and (3) the Order Re Motion to Dismiss from the related case.
                                                                          7                                           CONCLUSION
                                                                          8          For the reasons stated, defendants’ motion to dismiss the ADA and the Rehabilitation
                                                                          9   Act claims (Counts Three and Four) against Contra Costa County are GRANTED. Defendants’
                                                                         10   motion to dismiss the negligence claim (Count Five) against defendants Himmelvo, Hamilton,
                                                                         11   Manaut, Jenkins, Adaan, and Doe Defendants, who are medical professionals lawfully engaged
United States District Court
                               For the Northern District of California




                                                                         12   in the practice of the healing arts who have treated plaintiff is also GRANTED.
                                                                         13
                                                                         14          IT IS SO ORDERED.
                                                                         15
                                                                         16   Dated: August 5, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                         17                                                       UNITED STATES DISTRICT JUDGE
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              7
